UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21359 Managed Duration Investment Grade Municipal Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Amy J. Lee 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code: (630) 505-3700 Date of fiscal year end: July 31 Date of reporting period: February 1, 2013 to April 30, 2013 Item 1.Schedule of Investments. Attached hereto. MZF Managed Duration Investment Grade Municipal Fund Portfolio of Investments April 30, 2013 (Unaudited) Principal Optional Amount Description Rating * Coupon Maturity Call Provisions** Value Long-Term Investments - 163.0%*** Municipal Bonds - 161.0% Alabama - 2.6% Courtland Industrial Development Board, AMT, Series B BBB 6.250% 08/01/2025 08/01/13 @ 100 Courtland Industrial Development Board, AMT Baa3 6.000% 08/01/2029 08/01/13 @ 100 Alaska - 0.9% Alaska Municipal Bond Bank Authority, Series 1 AA 5.750% 09/01/2033 09/01/18 @ 100 Arizona - 4.3% Arizona Health Facilities Authority(a) BBB+ 2.040% 02/01/2048 08/05/22 @ 100 Glendale Municipal Property Corp., Series B AA+ 5.000% 07/01/2033 01/01/23 @ 100 Phoenix Industrial Development Authority A+ 5.250% 06/01/2034 06/01/22 @ 100 California - 11.3% California Health Facilities Financing Authority, Series B AA- 5.875% 08/15/2031 08/15/20 @ 100 California Pollution Control Financing Authority, AMT Baa3 5.000% 07/01/2030 07/01/22 @ 100 City of Chula Vista CA, AMT, Series B A 5.500% 12/01/2021 06/02/14 @ 102 Los Angeles County Public Works Financing Authority AA- 4.000% 08/01/2042 08/01/22 @ 100 Los Angeles Unified School District, Series F AA- 5.000% 01/01/2034 07/01/19 @ 100 State of California, General Obligation A 5.000% 02/01/2028 02/01/23 @ 100 Connecticut - 1.7% Connecticut Housing Finance Authority, Series D 2 AAA 4.000% 11/15/2034 05/15/21 @ 100 Delaware - 1.6% Delaware State Economic Development Authority BBB+ 5.400% 02/01/2031 08/01/20 @ 100 District of Columbia - 2.0% District of Columbia Housing Finance Agency, AMT, (FHA) Aaa 5.100% 06/01/2037 06/01/15 @ 102 Florida - 11.3% County of Miami-Dade FL, Aviation Revenue, AMT, (CIFG) A 5.000% 10/01/2038 10/01/15 @ 100 Highlands County Health Facilities Authority, Series D, (Prerefunded @ 11/15/2013)(b) NR 5.875% 11/15/2029 11/15/13 @ 100 JEA Water & Sewer System Revenue, Series B AA 4.000% 10/01/2041 10/01/17 @ 100 Miami-Dade County Educational Facilities Authority, Series A A- 5.000% 04/01/2042 04/01/23 @ 100 Miami-Dade County School Board, Series A, (Assured Gty) AA- 5.375% 02/01/2034 02/01/19 @ 100 Seminole Indian Tribe of Florida, Series A(c) BBB- 5.250% 10/01/2027 10/01/17 @ 100 Tampa-Hillsborough County Expressway Authority, Series B A- 5.000% 07/01/2042 07/01/22 @ 100 Hawaii - 1.1% Hawaii Pacific Health, Series B A- 5.625% 07/01/2030 07/01/20 @ 100 Illinois - 13.3% Chicago Board of Education, General Obligation, Series A A+ 5.000% 12/01/2041 12/01/21 @ 100 City of Chicago IL O'Hare International Airport Revenue, Series C A- 5.500% 01/01/2031 01/01/21 @ 100 City of Chicago IL, O'Hare International Airport Revenue, AMT, Series A-2, (AGM) AA- 5.500% 01/01/2016 01/01/14 @ 100 Illinois Finance Authority, Roosevelt University Revenue Baa3 5.500% 04/01/2037 04/01/17 @ 100 Illinois Finance Authority, Rush University Medical Center Revenue, Series C A 6.375% 11/01/2029 05/01/19 @ 100 Illinois Housing Development Authority, AMT, Series A-2 AA 5.000% 08/01/2036 02/01/16 @ 100 Metropolitan Pier & Exposition Authority, Series A AAA 5.000% 06/15/2042 06/15/22 @ 100 Railsplitter Tobacco Settlement Authority A- 6.000% 06/01/2028 06/01/21 @ 100 State of Illinois, General Obligation, Series A A- 5.000% 03/01/2028 03/01/14 @ 100 Indiana - 3.2% Indiana Finance Authority BB 6.000% 12/01/2026 06/01/20 @ 100 Indianapolis Local Public Improvement Bond Bank, Series A A+ 5.500% 01/01/2029 01/01/19 @ 100 Iowa - 6.3% Iowa Finance Authority A+ 5.000% 08/15/2029 08/15/22 @ 100 Iowa Finance Authority BBB- 4.750% 08/01/2042 08/01/22 @ 100 Iowa Higher Education Loan Authority BBB 5.500% 09/01/2025 09/01/20 @ 100 Iowa Tobacco Settlement Authority, Series B B+ 5.600% 06/01/2034 06/01/17 @ 100 Kentucky - 2.1% County of Owen KY, Waterworks System Revenue, Series B BBB+ 5.625% 09/01/2039 09/01/19 @ 100 Kentucky Economic Development Finance Authority, Series A A1 5.625% 08/15/2027 08/15/18 @ 100 Louisiana - 7.9% East Baton Rouge Sewerage Commission, Series A AA- 5.250% 02/01/2034 02/01/19 @ 100 Louisiana Local Government Environmental Facilities & Community Development Authority BBB- 6.750% 11/01/2032 11/01/17 @ 100 Louisiana Public Facilities Authority, Hospital Revenue A3 5.250% 11/01/2030 05/01/20 @ 100 Parish of DeSoto LA, AMT, Series A BBB 5.850% 11/01/2027 11/01/13 @ 100 Parish of St John the Baptist LA, Series A BBB 5.125% 06/01/2037 06/01/17 @ 100 Maryland - 0.5% Maryland Economic Development Corp. BB 5.750% 09/01/2025 09/01/20 @ 100 Massachusetts - 4.1% Massachusetts Educational Financing Authority, AMT AA 5.375% 07/01/2025 07/01/21 @ 100 Massachusetts Educational Financing Authority, AMT AA 4.700% 07/01/2026 07/01/21 @ 100 Massachusetts Health & Educational Facilities Authority, Series A BBB 6.250% 07/01/2030 07/01/19 @ 100 Massachusetts Housing Finance Agency, AMT AA- 5.100% 12/01/2027 06/01/17 @ 100 Michigan - 5.0% City of Detroit MI, Sewer Disposal Revenue, Series B, (AGM) AA- 7.500% 07/01/2033 07/01/19 @ 100 City of Detroit MI, Water Supply System Revenue, (AGM) AA- 7.000% 07/01/2036 07/01/19 @ 100 Detroit Wayne County Stadium Authority, (AGM) AA- 5.000% 10/01/2026 10/01/22 @ 100 Michigan Finance Authority, Revenue AA 5.000% 12/01/2031 12/01/21 @ 100 Michigan Strategic Fund, Series B-1 A-2 6.250% 06/01/2014 N/A Minnesota - 1.5% St Paul Port Authority, AMT BBB- 4.500% 10/01/2037 10/01/22 @ 100 Mississippi - 1.1% County of Warren MS, Series A BBB 6.500% 09/01/2032 09/01/18 @ 100 Nevada - 7.0% City of Henderson NV, Series A(d) A 5.625% 07/01/2024 07/01/14 @ 100 Las Vegas Valley Water District, Series C AA+ 5.000% 06/01/2031 06/01/21 @ 100 New Hampshire - 1.0% New Hampshire Health & Education Facilities Authority BBB 5.000% 01/01/2034 01/01/22 @ 100 New Jersey - 7.1% New Jersey Economic Development Authority, Series I(a) A+ 1.790% 03/01/2028 03/01/23 @ 100 New Jersey Economic Development Authority, Series C BBB- 5.000% 07/01/2032 07/01/22 @ 100 New Jersey Health Care Facilities Financing Authority BBB+ 5.750% 07/01/2039 07/01/19 @ 100 New Jersey Transportation Trust Fund Authority, Series A A+ 5.000% 06/15/2042 06/15/22 @ 100 New York - 13.4% City of New York NY, Series J, (Prerefunded @ 5/15/2014)(b) Aa2 5.000% 05/15/2023 05/15/14 @ 100 Long Island Power Authority, Series A A- 5.100% 09/01/2029 09/01/14 @ 100 New York City Industrial Development Agency, American Airlines, JFK International Airport, AMT(e) NR 7.500% 08/01/2016 N/A New York State Dormitory Authority, Series A BBB 5.000% 07/01/2032 07/01/22 @ 100 New York State Dormitory Authority, Series B A- 5.250% 07/01/2024 07/01/17 @ 100 Suffolk County Industrial Development Agency, AMT A- 5.250% 06/01/2027 06/06/13 @ 100 Tobacco Settlement Financing Corp., Series A-1 AA- 5.500% 06/01/2019 06/01/13 @ 100 Troy Industrial Development Authority A- 5.000% 09/01/2031 09/01/21 @ 100 Ohio - 4.2% American Municipal Power, Inc., Series B A 5.000% 02/15/2042 02/15/22 @ 100 Ohio Air Quality Development Authority, Series A BBB- 5.700% 02/01/2014 N/A Ohio Air Quality Development Authority BBB- 5.625% 06/01/2018 N/A Oklahoma - 1.1% Oklahoma Development Finance Authority A 5.000% 02/15/2034 02/15/22 @ 100 Pennsylvania - 7.7% City of Philadelphia PA, General Obligation, Series A, (Assured Gty) AA- 5.375% 08/01/2030 08/01/19 @ 100 City of Philadelphia PA, General Obligation BBB+ 5.875% 08/01/2031 08/01/16 @ 100 County of Lehigh PA A+ 4.000% 07/01/2043 07/01/22 @ 100 Delaware River Port Authority BBB- 5.000% 01/01/2027 01/01/23 @ 100 Pennsylvania Higher Educational Facilities Authority, Series A BBB 5.000% 05/01/2037 11/01/17 @ 100 Pennsylvania Higher Educational Facilities Authority, Series B AA- 6.000% 08/15/2026 08/15/18 @ 100 State Public School Building Authority A+ 5.000% 04/01/2032 04/01/22 @ 100 Puerto Rico - 2.2% Puerto Rico Commonwealth Aqueduct & Sewer Authority BB+ 5.000% 07/01/2033 07/01/22 @ 100 Puerto Rico Sales Tax Financing Corp. AA- 5.250% 08/01/2040 08/01/21 @ 100 Rhode Island - 1.4% Rhode Island Convention Center Authority, Series A, (Assured Gty) AA- 5.500% 05/15/2027 05/15/19 @ 100 South Carolina - 3.5% County of Florence SC, Series A, (AGM) AA- 5.250% 11/01/2027 11/01/14 @ 100 County of Georgetown SC, AMT, Series A BBB 5.300% 03/01/2028 03/01/14 @ 100 South Dakota - 2.1% South Dakota Health & Educational Facilities Authority, Series A A+ 5.250% 11/01/2034 11/01/14 @ 100 South Dakota Housing Development Authority, AMT, Series K AAA 5.050% 05/01/2036 05/31/13 @ 100 Tennessee - 3.3% Knox County Health Educational & Housing Facility Board BBB+ 5.250% 04/01/2027 04/01/17 @ 100 Metropolitan Nashville Airport Authority Baa3 5.200% 07/01/2026 07/01/20 @ 100 Texas - 13.3% City of Houston TX Utility System Revenue, Series A, (AGM) AA 5.000% 11/15/2033 11/15/17 @ 100 Fort Bend County Industrial Development Corp. Baa3 4.750% 11/01/2042 11/01/22 @ 100 Lower Colorado River Authority A 6.250% 05/15/2028 05/15/18 @ 100 Matagorda County Navigation District No. 1, AMT, (AMBAC)(f) A 5.125% 11/01/2028 N/A North Texas Tollway Authority, Series A A- 5.625% 01/01/2033 01/01/18 @ 100 San Leanna Educational Facilities Corp. BBB+ 5.125% 06/01/2036 06/01/17 @ 100 Tarrant County Cultural Education Facilities Finance Corp., Series A, (Assured Gty) AA- 5.750% 07/01/2018 N/A Vermont - 2.7% Vermont Student Assistance Corp., AMT, Series B(a) (d) A 3.273% 12/03/2035 06/03/13 @ 100 Virginia - 1.5% Washington County Industrial Development Authority, Series C BBB+ 7.500% 07/01/2029 01/01/19 @ 100 Washington - 1.1% Tes Properties AA+ 5.625% 12/01/2038 06/01/19 @ 100 Wisconsin - 2.4% Wisconsin Health & Educational Facilities Authority, Series A AA+ 5.000% 11/15/2036 11/15/16 @ 100 WPPI Energy A 5.000% 07/01/2037 07/01/23 @ 100 Wyoming - 4.2% County of Sweetwater WY, AMT(d) A- 5.600% 12/01/2035 12/01/15 @ 100 Total Municipal Bonds - 161.0% (Cost $154,217,875) Preferred Shares - 2.0% Diversified Financial Services - 2.0% Centerline Equity Issuer Trust, Series A-4-1(c) Aaa 5.750% 05/15/2015 N/A (Cost $2,000,000) Total Long-Term Investments - 163.0% (Cost $156,217,875) Number of Shares Description Value Money Market - 0.1% JPMorgan Tax Free Money Market (Cost $102,474) Total Investments - 163.1% (Cost $156,320,349) Other Assets in excess of Liabilities - 3.4% Preferred Shares, at redemption value - (-66.5% of Net Assets Applicable to Common Shareholders or -40.8% of Total Investments) Net Assets Applicable to Common Shareholders - 100.0% AGM – Insured by Assured Guaranty Municipal Corporation AMBAC – Insured by Ambac Assurance Corporation AMT - Income from this security is a preference item under the Alternative Minimum Tax. Assured Gty – Insured by Assured Guaranty Corporation CIFG – Insured by CIFG Assurance North America, Inc. FHA – Guaranteed by Federal Housing Administration N/A- Not Applicable * Ratings shown are per Standard & Poor's Rating Group ("S&P"), Moody's Investor Services, Inc. ("Moody's") or Fitch Ratings("Fitch").Securities classified as NR are not rated. (For securities not rated by S&P, the rating by Moody's is provided.Likewise, for securities not rated by S&P and Moody's, the rating by Fitch is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. *** All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shareholders, unless otherwise noted. (a) Floating or variable rate coupon.The rate shown is as of April 30, 2013. (b) The bond is prerefunded.US government or US government agency securities, held in escrow, are used to pay interest on this security, as well as to retire the bond in full at the date and price indicated under the Optional Call Provisions. (c) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2013 these securities amounted to $3,218,740, which represents 3.1% of net assets applicable to common shares. (d) All or a portion of these securities have been physically segregated as collateral for borrowings outstanding.As of April 30, 2013, the total amount segregated was $11,271,799. (e) Defaulted security.The value of these securities at April 30, 2013, was $528,350 which represents 0.5% of net assets applicable to common shares. (f) Security is a "Step-up" bond where the coupon increases or steps up at a predetermined date.The rate shown reflects the rate in effect at he end of the reporting period. See previously submitted notes to financial statements for the period ended January 31, 2013. At April 30, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments The municipal bonds and preferred shares in which the Fund invests are traded primarily in the over-the-counter markets.In determining net asset value, the Fund uses the valuations of portfolio securities furnished by a pricing service approved by the Board of Trustees.The pricing service typically values portfolio securities at the bid price or the yield equivalent when quotations are readily available.Securities for which quotations are not readily available are valued at fair market value on a consistent basis as determined by the pricing service using a matrix system to determine valuations.The procedures of the pricing service and its valuations are reviewed by the officers of the Fund under the general supervision of the Board of Trustees.Positions in futures contracts, interest rate swaps and options on interest rate swaps ("swaptions") are valued at closing prices for such contracts established by the exchange or dealer market on which they are traded. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value”.Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination should be based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in less active markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets.The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities.The Fund values Level 2 equity securities using various observable market inputs as described above. The Fund did not have any Level 3 securities during the period ended April 30, 2013. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of April 30, 2013. Valuations (in $000s) Level 1 Level 2 Level 3 Total Description Assets: Municipal Bonds $
